THE THIRTEENTH COURT OF APPEALS

                                   13-14-00603-CV


                          Agua Special Utility District
                                      v.
   Jose Guadalupe Rendon and Heirs and Unknown Heirs, Assigns, or Devisees of
                               Ramon Rendon


                                 On Appeal from the
                 County Court at Law No. 8 of Hidalgo County, Texas
                           Trial Cause No. CCD-0175-H


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

February 12, 2015